DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-10, 12, 14-26 are pending.
Claims 7 and 14-24 are withdrawn.
Claims 1-6, 8-10, 12, and 25-26 are rejected.
Claim 11, 13, and 27 are canceled.
Response to Arguments1
101
Claim 1 continues to be directed towards a mining which involves at least solving math problems. Specifically, the claims recite that tracking data is taken from a user device and accordingly monitored. This is an abstract idea. The computer technology, such an application, merely automates and implements the abstract idea. The additional elements of mathematical operations do not improve the computer technology. Also, the additional elements of computer technology merely automate the abstract idea. Therefore, the abstract idea is not integrated into a practical application. The processor merely automates and implements the abstract idea to perform the functions. The devices do not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment, the claim continues to be non-statutory. See Alice Corp. v. CLS Bank International
Applicant submits that “devices…solve distributing computing problems[.]” Therefore, Applicant admits that the claims are directed towards an abstract idea of math or fundamental economic practice since, according to Applicant’s PGPUB, the problems are just “cryptographic processing blocks.”
Applicant submits that “claims allows a user to use the idle or other cycles of their computer to mine an electronic currency.” Rm. at 10 (discussing claim 1). There is no mention of idle computing in claim 1, and therefore, since the claims are the measure of the invention, the claims do not capture Applicant’s purported improvement. Additionally, using idle computing resources is old and well known as evidenced by Garcia. (See Garcia at Fig. 1 Item 102, 103, “Routine Activity”; col. 4 ll. 42-63)
Applicant submits that “cryptocurrencies themselves could not and did not exist outside of the user of computers.” This is not evidence and an attorney argument cannot replace evidence of record. 
103
With respect to the newly added language, Pauker teaches:
receiving tracking data from the user electronic device (0029 “communicating with other devices”, 0047-0052), the tracking data associated with the electronic currency distribution agreement (0030, 0039) and indicating mining by the electronic currency mining…on the user device; and (0046 “mining operations to verify and record a set of transactions, profit-sharing mining…generate a block”, 0047-0051, 0091-0092)
Alternatively or jointly, the language of “tracking” in “tracking data” is not entitled to patentable weight. Similarly, the language of “indicating mining by the electronic data…” is not entitled to patentable weight.  These differences are only found in the non-functional data store merely within the message. The data in the “tracking data” (i.e. “indicating”) and “tracking” with “data” is not functionally related to the substrate of the article of manufacture. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008) (precedential).
Therefore, based on BRI, the claim recites mere data being received from a user device.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-10, 12, and 25-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims distributing currency are directed to a system. Claims 1-13 are directed to a method. Claims 25-27 are directed to a system. Therefore, these claims fall within the four statutory categories of invention. 
The claims are directed towards distributing currency (“method for distributing mining of an electronic currency”, Spec. at originally filed claim 1), which is an abstract idea of organizing human activity. Claims recite “request a request…for…an agreement form a user to terms of a predetermined [] currency distribution agreement […] min[ing] an electronic currency […] receiving mining tracking data from the user […] receiving mined [] currency from an electronic currency [entity]” which are grouped within the “certain methods of organizing human activity.” The claims fall into abstract ideas in prong one of step 2A of the Alice/Mayo test because the claims are a fundamental economic practice. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as memory, processor, and “electronic currency mining application” merely uses a computer as a tool to perform an abstract idea. Specifically, the memory, processor, and “electronic currency mining application” performs the steps or functions of “request a request…for…an agreement form a user to terms of a predetermined [] currency distribution agreement […] min[ing] an electronic currency […] receiving mining tracking data from the user […] receiving mined [] currency from an electronic currency [entity]” as a tool to implement the abstract idea. This does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The mathematical operations of related to mining, see Bitcoin: A Peer-to-Peer Electronic Cash System by Nakamoto, do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a “request a request…for…an agreement form a user to terms of a predetermined [] currency distribution agreement […] min[ing] an electronic currency […] receiving mining tracking data from the user […] receiving mined [] currency from an electronic currency [entity]” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of organizing human activity. As discussed above, taking the claim elements separately, the memory, processor, and “electronic currency mining application” performs the steps or functions of “request a request…for…an agreement form a user to terms of a predetermined [] currency distribution agreement […] min[ing] an electronic currency […] receiving mining tracking data from the user […] receiving mined [] currency from an electronic currency [entity]”. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of organizing human activity. Therefore, the use of these additional elements does no more than employ the computer to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-6, 8-13, and 25-27 further describe the abstract idea of organizing human activity. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8-10, 12, and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Relative Term
Claim 1 recites in the preamble a single processor of “a computer processor”. However, the preamble additionally recites “method for distributed mining of electronic currency.” Therefore, it is unclear whether the claims are directed towards only a single device that performs the elements of “receiving,” “providing,” “receiving,” and “receiving.” Or whether the claims are directed towards a plurality of devices in a distributed computing environment that includes the plurality of performing “mining” as recited in the 2nd receiving step. See also Remarks (02/01/2021) (“forming a distributed computing network”).
Claims 2-6, 8-10, and 12 are rejected as each depends on claim 1.
Claim 25 is rejected under the same line of reasoning as it is directed towards a “computer processor” and additionally “distributed mining” by a plurality of devices. 
Claim 26 is rejected as it depends on claim 25.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-9, 12, and 25-26 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Pauker et al. (US20150294308A1) (“Pauker”) in view of Downs et al. (US6226618) (“Downs”).
Regarding claims 1 and 25 Pauker teaches:
a user electronic device for an electronic currency mining (0030 “mining operations such as verifying…transactions…sharing…rewards”, 0039 “reward for any miner”)…and an indication of agreement from a user to terms of an electronic currency distribution agreement (0030-0032, 0042-0047; Claim 1, 2nd element);
receiving tracking data from the user electronic device (0029 “communicating with other devices”, 0047-0052), the tracking data associated with the electronic currency distribution agreement (0030, 0039) and indicating mining by the electronic currency mining…on the user device; and (0046 “mining operations to verify and record a set of transactions, profit-sharing mining…generate a block”, 0047-0051, 0091-0092)
receiving electronic currency from an electronic currency server (Fig. 4 Item 126, Fig. 6 Items 140, 156, TXO, TX1, TX2; 0026 “Nodes 10 may be….”,0039 “as additional reward”, 0046, 0092 “assigns a portion of the reward”; Claim 23).
Pauker does not teach:
receiving a request from [user for] application…
providing the…application to the user electronic device;
Downs teaches:
receiving a request from [user for] application (col. 80 ll. 20-25)…
providing the…application to the user electronic device (col. 80 ll. 6-25);

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to substitute the mining circuits of Pauker with the software application and distribution of Downs (col. 80) in order to solve cryptographic puzzles using an application instead of a mining circuit as this would allow more users to enter into profit sharing of mining. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); In re Fout, 213 USPQ 532 (CCPA 1982); In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); MPEP 2143 I A, C, D.
The examiner has considered all language:
Alternatively or jointly, the language of “tracking” in “tracking data” is not entitled to patentable weight. Similarly, the language of “indicating mining by the electronic data…” is not entitled to patentable weight.  These differences are only found in the non-functional data store merely within the message. The data in the “tracking data” (i.e. “indicating”) and “tracking” with “data” is not functionally related to the substrate of the article of manufacture. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding claims 2 and 26 Pauker teaches:
distributing at least a portion of the received electronic currency to a third party based at least in part on the electronic currency distribution agreement (Fig. 6 Item 140, 156, TXO, TX1, TX2; 0046; Claim 23) and the tracking data (0047-0051, 0091-0092).

Regarding claim 3 Pauker teaches:
wherein receiving electronic currency from the electronic currency server comprises cryptocurrency (0025-0027) from a cryptocurrency server (Fig. 15 Item 350; 0091-0092).

Regarding claim 4 Pauker teaches:
The computer-implemented method according to claim 1, wherein receiving electronic currency from an electronic server comprises receiving electronic currency from an electronic currency server associated with an electronic currency network, and an electronic currency mining pool server (Fig. 1 Items 10’s; 0026-0027, 0091-0092).

Regarding claim 5 Pauker teaches:
wherein providing the electronic currency mining application to the user electronic device comprises providing the electronic currency mining application to at least one of a desktop, portable, handheld, server, and distributed computing resource (0028-0029).
Alternatively or jointly, the structural limitations fail to manipulatively alter the method. Therefore, the language is not entitled to patentable weight (“desktop…distributed computing resource”).  It has been held that to be entitled to such weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense and not amount to the mere claiming of a use of a particular structure. See Ex parte Pfeiffer, 135 USPQ 31 (BdPatApp&Int 1961).

Regarding claim 6 Pauker teaches:
wherein providing the electronic currency mining application comprises providing the electronic currency mining application configured to execute at least one of cryptographic encoding and decoding computations (0047-0057).

Regarding claim 8 Pauker teaches:
wherein distributing a portion of the received electronic currency to the third party comprises distributing a portion of the received electronic currency (Fig. 1 Items 10’s; 0026- to [an entity] (0027) 
Neither Pauker nor Downs teach charities. However, charities communications are old and well known, and it would have been obvious to give money to charity (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007)).

Regarding claim 9 Pauker teaches:
…mining (0046 “mining operations to verify and record a set of transactions, profit-sharing mining…generate a block”, 0047-0051, 0091-0092)…
Pauker does not teach:
wherein receiving the request from a user electronic device for an…application further comprises receiving a request for a second application or service and wherein providing the…application further comprises providing the second application or service to the user electronic device (col. 80 ll. 6-25).
Downs teaches:
wherein receiving the request from a user electronic device for an…application further comprises receiving a request for a second application or service and wherein providing the…application further comprises providing the second application or service to the user electronic device (col. 80 ll. 6-25).

Regarding claim 12 Pauker teaches:
wherein receiving tracking data (0030, 0039) comprises receiving data for assigning electronic currency for distribution (Fig. 4 Item 126, Fig. 6 Items 140, 156, TXO, TX1, TX2; 0026 “Nodes 10 may be….”,0039 “as additional reward”, 0046, 0092 “assigns a portion of the reward”; Claim 23) according to terms of the distribution agreement (0030-0032, 0042-0047; Claim 1, 2nd element).

Claims 10 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Pauker and Downs in view of Garcia-Duarte et al. (US5416726) (“Garcia”).
Regarding claim 27 Pauker teaches:
…mining…causing the electronic device to mine an electronic currency… (0046 “mining operations to verify and record a set of transactions, profit-sharing mining…generate a block”, 0047-0051, 0091-0092)
Neither Pauker nor Downs teaches:
providing the…application to the user electronic device;
the user electronic device is at least one of idle and consuming less than a electronic device percentage of available computing resources of the user
Downs does not teach:
providing the…application to the user electronic device (col. 80 ll. 6-25);
Neither Downs nor Pauker teach:
the user electronic device is at least one of idle and consuming less than a electronic device percentage of available computing resources of the user (Garcia Fig. 1 Item 102, 103, “Routine Activity”; col. 4 ll. 42-63)
Garcia teaches:
the user electronic device is at least one of idle and consuming less than a electronic device percentage of available computing resources of the user (Fig. 1 Item 102, 103, “Routine Activity”; col. 4 ll. 42-63)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combine teachings of Pauker-Downs with the system phases of Garcia, such as Idle Detection Phase (col. 4), in order to “reduc[e] the power the components draw” (Garcia at col. 1 ll. 18-19) and “reduc[e] microprocessor power consumption” (Garcia at col. 1 ll. 35-40) when mining for bitcoin. Pauker at 0031 (discussing power during mining).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Handbook of Applied Cryptography by Menezes et al.
Brief History of Encryption by Pandya et al.
Banking on Stone Money: Ancient Antecedents to Bitcoin by Fitzpatrick et al.
KR20150116477A_MT XavierCho (discussing mining digital cash on PCs)
US20150170112A1 DeCastro (discussing mining)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                              


    
        
            
        
            
        
            
    

    
        1 Remarks (02/01/2021) is herein referred to as “Rm.”